nonexistence of the father and child relationship in a trial and whether a
                   judicial declaration of the relationship would be in the best interest of the
                   child." Based on that evaluation, 'an appropriate recommendation for
                   settlement must be made to the parties." 2 Id. (emphasis added). If the
                   parties refuse to accept the district court's settlement recommendation,
                   "the action must be set for trial." NRS 126.141(3) (emphasis added).
                                 Here, the district court was advised that another man, Chad
                   Davis, had signed a Voluntary Acknowledgment of Paternity (VAP). The
                   VAP is not part of the record on appeal. Despite Franceschi providing
                   DNA test results ostensibly establishing that Franceschi is the biological
                   father of the child, and despite ordering that both Davis and the child be
                   made parties to the suit, with a guardian ad litem appointed for the child,
                   the district court never proceeded through the steps prescribed in NRS
                   126.141. Instead, the case was dismissed, without a settlement



                         2 NRS   126.141(1) states in relevant part:

                                 On the basis of the [district court's pretrial]
                                 evaluation, an appropriate recommendation for
                                 settlement must be made to the parties, which
                                 may include any of the following:
                                 (a) That the action be dismissed with or without
                                 prejudice.
                                 (b) That the matter be compromised by an
                                 agreement among the alleged father, the mother
                                 and the child . . .
                                 (c) That  the     alleged     father    voluntarily
                                 acknowledge his paternity of the child.
                   (Emphasis added).



SUPREME COURT
      OF
    NEVADA
                                                          2
(0) 1947A 941ag)
                 recommendation or trial or meaningful input from the child's guardian ad
                 litem.
                               On remand, the district court should ensure that Davis and
                 the child both appear and have the opportunity to be heard. We recognize
                 that NRS 126.101(1) gives the district court discretion whether to join the
                 child as a party and appoint a guardian ad litem for the child. But here,
                 the district court orally ordered Franceschi to "amend his complaint to
                 name the child; name Mr. Davis as an indispensable party and find an
                 independent person, whoever that is, to act as guardian ad litem."
                 Franceschi amended his complaint to add Davis but he did not include the
                 child, and the child did not receive a guardian ad litem until moments
                 before the district court dismissed the case without holding a trial. As a
                 result, meaningful input from Davis and the child, through his guardian
                 ad litem, was not received.
                               We conclude that the district court erred in dismissing
                 Franceschi's complaint without making a final settlement
                 recommendation and without meaningful participation of all interested
                 parties, including, especially, the child. 3 By dismissing the case as it did,


                          3 Although
                                   we agree with our dissenting colleagues that this case
                 presents an important legal issue, we decline to address the merits of this
                 case because of our concern of the lack of record facts and developed
                 arguments. This court cannot consider matters that do not properly
                 appear in the record on appeal. See Carson Ready Mix, Inc. v. First Nat'l
                 Bank of Nev., 97 Nev. 474, 476, 635 P.2d 276, 277 (1981). We disagree
                 with the dissent's interpretation that DNA proof automatically invalidates
                 the parentage established by the VAP. Would this be the rule if the child
                 was 15 and the VAP had been in place since the child was an infant? Are
                 there limits to this doctrine? The interpretation of this important issue
                 has great implications for the VAP and the child. As such, we find it
                 inappropriate to address the merits of this issue on an incomplete record.

SUPREME COURT
        OF
     NEVADA
                                                       3
(0) 1947A    e
                the district court deprived the parties, including Franceschi, of the
                opportunity to consider settlement and, if appropriate, to refuse the
                settlement recommendation, which would have required that the matter
                be set for trial, see NRS 126.141(3), with full briefing and argument of the
                significant legal, factual, and equitable issues potentially involved.
                Without a complete record, developed with the meaningful participation of
                all affected persons, it is premature to reach the legal issues on the merits,
                as those issues may be affected by facts and arguments as yet unknown.
                For these reasons, the district court's decision to dismiss Franceschi's
                complaint is hereby reversed and remanded. On remand, the district
                court must join the child as a party, appoint a guardian ad litem, and
                process this case in accordance with NRS Chapter 126. Accordingly, we
                              ORDER the judgment of the district court REVERSED AND
                REMAND this matter to the district court for proceedings consistent with
                this order.

                                                                  02,-ac          , C.J.
                                                    Hardesty


                                                       ass%
                                                    Parraguirre


                                                                                  ,   J.




SUPREME COURT
        OF
     NEVADA
                                                      4
(0) 1947A
                cc: Hon. Sandra L. Pomrenze, District Judge, Family Court Division
                     McFarling Law Group
                     Schwab Law Group
                     Eighth District Court Clerk




SUPREME COURT
        OF
     NEVADA
                                                  5
(0) 1947A
                CHERRY, J., SAITTA, J., and GIBBONS, J., concurring in part and
                dissenting in part:
                            We concur in part and dissent in part. We agree with the
                majority that the district court erred in dismissing this paternity case
                without following the procedures outlined in NRS Chapter 126. However,
                the majority ignores that the district court dismissed this case based
                primarily on the legal conclusion that under NRS 126.053 voluntary
                acknowledgments of paternity (VAPs) control the designation of paternity
                over court-ordered genetic tests. The majority does not address this issue
                because the signed VAP is not included in the record. Its concern is
                misplaced. Despite the absence of the exact VAP at issue in this case, any
                YAP developed pursuant to NRS 440.283 would require anyone signing
                the form to declare, under penalty of perjury, that the man signing the
                form is the father of the child. NRS 440.283(1)(a) (directing the Nevada
                State Board of Health to "[d]evelop a declaration to be signed under
                penalty of perjury for the voluntary acknowledgment of paternity in this
                State"). Further any YAP developed pursuant to NRS 440.283 must be
                subject to invalidation for fraud, duress, or mistake of fact under NRS
                126.053(3). NRS 126.053(1) (noting the statute applies to any YAP
                developed pursuant to NRS 440.283). Thus, the absence of the exact YAP
                at issue in this case does not preclude this court from addressing the legal
                question of whether a valid genetic test that creates a conclusive
                presumption of paternity under NRS 126.051(2) is sufficient to invalidate
                a signed YAP that has the "same effect as a judgment or order of a court."
                NRS 126.053(1).
                            We would reverse and provide further instruction to the
                district court on how to address the important legal issue that this case
                presents. That is, what happens when one putative father signed a YAP

SUPREME COURT
        OF
     NEVADA


10/ 1947A
                  at the child's birth, but a genetic test later establishes that a second man
                  is the child's biological father?
                  A genetic test establishing that one man is a child's biological father is
                  sufficient evidence to invalidate a second man's VAP
                               Under NRS Chapter 126, there are two ways to establish
                  paternity: (1) through statutory presumptions under NRS 126.051, and (2)
                  through a voluntary acknowledgment of paternity under NRS 126.053.
                               Under NRS 126.051, there are several presumptions for
                  establishing a man's paternity. NRS 126.051(2) states in relevant part:
                                     A conclusive presumption that a man is the
                               natural father of a child is established if tests for
                               the typing of blood or tests for genetic
                               identification made pursuant to NRS 126.121
                               show a probability of 99 percent or more that he is
                               the father. . . .
                               In contrast to NRS 126.051's paternity presumptions, NRS
                  126.053 creates a mechanism by which a putative father can voluntarily
                  acknowledge his paternity. This is accomplished when the mother and
                  father sign a VAP form after the child's birth. NRS 126.053(1). In
                  signing the YAP form, the mother declares under penalty of perjury that
                  the man signing the form is the only possible father of the child.' See NRS
                  440.283(1)(a) (requiring that a YAP "be signed under penalty of perjury");
                  State of Nev., Declaration of Paternity, Section C,              available at
                  http ://dpbh.nv.gov/uploadedFiles/dpbhnvgov/content/Programs/BirthDeath
                  /Docs/Declaration%20of%20Paternity.pdf (stating that, in signing, the
                  mother declares "under the penalty of perjury that . Nile man signing

                        'The parties do not dispute that Davis signed an acknowledgment of
                  paternity, and the district court's order dismissing the case states that
                  dismissal was warranted because Davis "executed an Acknowledgment of
                  Paternity of Application for Birth Certificate at the time of birth."


SUPREME COURT
        OF

     NEVADA
                                                        2
(0) 1947A    e>
                   this form is the only possible father of this child"). Signed VAPs "have the
                   same effect as a judgment or order of a court determining the existence of
                   the relationship of parent and child." NRS 126.053(1). A person can
                   rescind his acknowledgment within 60 days of signing. NRS 126.053(2).
                   Outside of 60 days, a YAP can only be "challenged" on "grounds of fraud,
                   duress or material mistake of fact." 2 NRS 126.053(3).
                               We would conclude that a valid genetic test, which creates a
                   conclusive presumption of paternity under NRS 126.051(2), is grounds for
                   invalidating a YAP executed pursuant to NRS 126.053. Although VAPs
                   act as an adjudication of paternity, NRS 126.053(3) states that VAPs can
                   be challenged and invalidated with a showing of either (1) material
                   mistake of fact or (2) fraud. We would hold that a valid genetic test that
                   gives rise to a conclusive presumption of paternity based on the
                   requirements in NRS 126.051(2) is, in and of itself, sufficient evidence to
                   invalidate a VAP on grounds of either (1) material mistake of fact or (2)
                   fraud, because the mother either (1) mistakenly believed that the man
                   signing the form was the child's only possible biological father, or (2) knew
                   that another man could possibly be the child's biological father, yet still



                         2 Nothing in the statute's language prevents a third party from
                   challenging a VAP's validity on the same grounds.

                         Further, NRS 126.161(1) states that "[a] judgment or order of a
                   court, or a judgment or order entered pursuant to an expedited process,
                   determining the existence or nonexistence of the relationship of parent
                   and child is determinative for all purposes." NRS 126.161(6) further
                   states that the term "expedited process" includes VAPs. Accordingly,
                   when a YAP is invalidated pursuant to NRS 126.053(3), it no longer has
                   the legal effect of a court order and is no longer "determinative" under
                   NRS 126.161(1).


SUPREME COURT
        OF
     NEVADA
                                                         3
(0) 1947A    e99
                    signed the VAP. 3 In either case, when a genetic test establishes that a
                    third-party is the child's biological father, the obviously incorrect
                    declarations in the YAP form cannot control the designation of paternity.
                    Once the VAP has been invalidated, the district court is free to consider
                    the totality of the circumstances to determine paternity based on the
                    presumptions of paternity in NRS 126.051 and the best interest of the
                    child. 4




                                                                                   ,   J.




                                                                                   ,   J.
                                                       Gibbons




                           3 Thislegal conclusion only applies when a third-party putative
                    father uses a genetic test to challenge another man's YAP based on
                    material mistake of fact or fraud under NRS 126.053(3). This conclusion
                    does not alter our recent holding in St. Mary v. Damon, 129 Nev., Adv. Op.
                    68, 309 P.3d 1027, 1032 (2013), that nonbiological factors can be important
                    in determining parentage under NRS Chapter 126.

                           4 Thislegal conclusion does not change the fact that under current
                    law, a third party may challenge the validity of a YAP based on fraud or
                    mistake of fact years after the YAP was signed and they could introduce a
                    valid genetic test to support their challenge. We would merely hold that
                    the conclusive legal presumption of paternity resulting from a valid
                    genetic test under NRS 126.051 is sufficient to invalidate a signed YAP
                    under NRS 126.053(3). Thereafter, the court is still free to consider the
                    totality of the circumstances based on the presumptions of paternity in
                    NRS 126.051 and the best interest of the child in making its
                    determinations.


SUPREME COURT
       OF
    NEVADA
                                                         4
(0) 1947A 40fiffe